.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered. 
This action is in response to the papers filed on January 31, 2022.  Applicants’ arguments and amendments to the claims filed November 30, 2021 have been entered.  Claim 1 has been amended, claims 13-16, 19-21, and 25-27 have been cancelled, and no claims have been newly added.  Claims 1-12, 17, 18, 22-24, and 28-34 are pending. Claims 17, 18, and 22-24 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-12 and 28-32 are under consideration
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 62/402,655 filed September 30, 2016; the United States Provisional Patent Application Serial No. 62/483,132 filed on 
Withdrawn Claim Rejections - 35 USC § 112
	      Claims 27 was rejected in the Office Action mailed September 1, 2021 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112.  Applicant has cancelled claim 27 rendering the rejection moot.  Accordingly, the is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1-7 and 12, were rejected in the Office Action mailed September 1, 2021 under 35 U.S.C. 103(a) as being unpatentable over Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014).  Applicant has amended base claim 1 to include the limitation wherein at least one polyethylene glycol chain is 
aphosphorylated polyethylene glycol comprising an average number of 9.8 or more 
phosphate groups.  Zaborin does not teach or suggest the average number of phosphate groups of 9.8 or more.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below. 
Claim Objection
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zabourin discloses the PDI of 2.4(page  967 column 1 paragraph 3).  There is no suggestion or motivation to modify the poly dispersity to the instantly claimed of less than or equal to 1.10.  A change in poly dispersity would change 
	Allowable Subject Matter
      Claims 28-32 are allowed.  Zabourin discloses the PDI of 2.4 (page 967 column 1 paragraph 3).  There is no suggestion or motivation to modify the poly dispersity to the instantly claimed of less than or equal to 1.10.  A change in poly dispersity would change the bulk properties of a polymer.  As the prior art utilizes as the polymer in solution to prevent lethal sepsis of pathogens, there would be no reason or motivation to change the bulk properties of the polymer in a solution

Response and New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014) and Marquardt et al. (European Polymer Journal 69 (2015) 319-327).
      The claims recite a triblock copolymer comprising: (a)    a hydrophobic core; and (b)    at least two polyethylene glycol chains wherein at least one polyethylene glycol chain is a phosphorylated polyethylene glycol comprising an average number of more than four phosphate groups, and wherein at least one polyethylene glycol chain is  a phosphorylated polyethylene glycol comprising an average number of 9.8 or more 


	Regarding claims 1-7 and 12, Zaborin discloses an ABA type triblock copolymer of the following structure: 

    PNG
    media_image1.png
    62
    319
    media_image1.png
    Greyscale
 (page 972); while the structure discloses there being two phosphorylated groups; instrumental analysis of the structure revealed the average number of phosphate groups per polymer chain was 3.5 (page 969 column 2 paragraph 1 bottom).

polyethylene  glycol chain is a phosphorylated polyethylene glycol comprising an
average number of 9.8 or more

	Pursuant to MPEP 2144.05(I) “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”

	Regarding claims 8 and 9, Zaborin discloses wherein the triblock has a molecular weight of 26,000 (page 967, column 1 paragraph 3).
	Regarding claim 10, Zaborin discloses wherein the triblock is in water solution (page 867 column 2 paragraph 6).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Zaborin et al. and Marquardt et al. to have the average number of phosphate groups to be 9.8 or greater as disclosed by Marquadt in a phosphorylated polyethylene glycol chain as disclosed by the combination of Marquadt and Zaborin  according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to have an average number of 9.8 or more phosphate groups as the method to do so is straight forward and have used in the biomedical field  do to their biodegradability, blood compatibility, string interaction with bone, adhesion promotion or corrosion inhibition properties as disclosed by Marquardt (abstract  and page 319 paragraph 2).  One who would have practiced this Zaborin discloses an ABA type triblock copolymer of the following structure: 

    PNG
    media_image1.png
    62
    319
    media_image1.png
    Greyscale
 (page 972); while the structure discloses there being two phosphorylated groups, while Marquardt provided guidance with respect to a straightforward method for introducing phosphate groups by initial substation with hydroxide groups.  It would have only required routine experimentation to include the average number of phosphate groups to be 9.8 or greater in a phosphorylated polyethylene glycol chain as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection they are addressed as follows: 
	Applicants traverse the rejection, arguing that Zaborin does not teach compounds with a defined number of phosphorus atoms such as 9.8  or more.

	Applicants’ argument have been fully considered, an have bee persuasive with respect to the teaching of Zeborin.  However, at the time of filing it was known how functionalize polymers with phosphate groups by means of controlling the ratio of 
	Thus, the rejection is maintained 3 for reason of record and foregoing discussion.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617